His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is a suit for the balance of the purchase price of an .automobile-, with a reconventional demand for the amount paid on account.
It involves only a question of the credit to be given to the testimony of the witnesses.
Plaintiff contends that the automobile was sold without warranty as to its condition, but was in fact delivered in good running order,- and defendants contend that the vendor agreed to put same in good running order, but *455failed to do so; and that whilst attempting to do so, the machine was wrecked by the parties charged with repairing it.
Opinion and decree, June 12th, 1916.
Rehearing refused, June 26th, 1916.
The testimony of plaintiff and his witness was taken ont of Court, and is conflicting and unsatisfactory. The proposition that a man who had never run an automobile before, should agree to purchase a second-hand machine without even having it examined (as plaintiff would have us believe) is not one which commends itself to us as likely.
And the testimony of a witness, does not impress us, who nonchalently admits (as he does) that whilst the machine was in his father’s establishment and in his own care for repairs, it was taken out for trial by his brother and smashed, and yet neither offer nor effort to repair or replace it was made or even thought of.
On the other hand, the testimony of defendant was taken before the trial Judge who evidently believed them.
Their testimony is direct, consistent and plausible, to-wit: that the machine was bought on condition that it be put in good order; that it was not in good order at any time; that the only attempt to deliver it was when by a painful effort a mechanic sent by plaintiff was able to get it as far as their place, where he left it saying he would return in a few days to put it in proper condition. That' upon request he did return for it a few days later, and after tinkering with it for a while, managed to get off with it, which was the last they saw of it.
We think the trial Judge correctly decided the case.
Judgment affirmed.